                                             Case 3:18-cv-06810-JST Document 56 Filed 11/28/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                      Case No. 18-cv-06810-JST
                                         ET AL.,
                                   8                    Plaintiffs,                        ORDER RE: STIPULATED
                                   9                                                       EXTENSION FOR PRODUCTION OF
                                                  v.                                       ADMINISTRATIVE RECORD
                                  10
                                         DONALD J. TRUMP, et al.,                          Re: ECF No. 55
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           The Court previously ordered Defendants to produce the administrative record by noon

                                  14   today. ECF No. 50 at 2. The parties have now submitted a stipulated request to extend that

                                  15   deadline. ECF No. 55. The Court grants the request in part and adopts the following deadlines:

                                  16           Defendants may produce the administrative record by 4:00 p.m on November 29, 2018. If

                                  17   Defendants submit the record by that time, Plaintiffs’ opening brief shall be due December 4. The

                                  18   schedule entered by the Court (ECF No. 50) shall otherwise remain in effect.

                                  19           If Defendants submit the record by 4:00 p.m. on November 30, 2018, Plaintiffs’ brief shall

                                  20   be due December 5.

                                  21           Additional extensions will require further order of the Court. A request for such an

                                  22   extension must be accompanied by an explanation why Defendants need more time to produce the

                                  23   administrative record. Depending on the circumstances, further extensions may also require

                                  24   additional modifications to the existing schedule, including moving the date of the preliminary

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 3:18-cv-06810-JST Document 56 Filed 11/28/18 Page 2 of 2




                                   1   injunction motion hearing and/or extending the duration of the Court’s temporary restraining

                                   2   order.

                                   3            IT IS SO ORDERED.

                                   4   Dated: November 28, 2018
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
